 In the Matter of PACIFIC CAR AND FOUNDRY COMPANY, EMPLOYERandBROTHERHOOD OF PAINTERS, DECORATORS, AND PAPERHANGERS OFAMERICA OF SEATTLE AND VICINITY, DISTRICT COUNCIL No. 5,A. F. L., PETITIONERCase No, 19-R-2065-Decided February 9,1948Mr. Pendleton Miller,ofGrosscup, Ambler c• Stephan,of Seattle,Wash., for the Employer.Mr. Joseph D. Holmes,of Seattle,Wash., for the Petitioner.Mr. Guy L. Dollarhide,of Renton, Wash., for the Intervenor.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Seattle,Washington, on June 20, 26, and 30, 1947, before Patrick H. Walker,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE EMPLOYERPacific Car and Foundry Company, a Washington corporation, isprimarily engaged at, Renton, Washington; in the construction andrepair of railway freight cars.During the year 194.6, the Empibyerpurchased raw materials valued in excess of $5,000,000, of whichapproximately 50 percent was shipped to it from points outside theState of Washington.The Employer admits, and we find; that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization, affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.76 N. L.R. B., No. 2.32 PACIFIC CAR AND FOUNDRY COMPANY33United Brotherhood of Carpenters, Carbuilders Union, Local 1368,and District Council of Carpenters, herein called the Intervenor, is alabor organization, affiliated with the American Federation of Labor,claiming to represent employees of the employer.'III.THE ALLEGED APPROPRIATE UNITThe Petitioner seeks a unit of "all production painters engaged inthe painting of products manufactured by the Company, employedby the Company on its Renton, Washington, plant, excluding paintersemployed in the Company's motor coach division, and all other em-ployees of the Company."The Employer and the Intervenor con-tend that the unit sought is inappropriate because of a long historyof collective bargaining on a more inclusive department-wide basis,and because the work of the painters is closely integrated with that ofthe other employees in the department involved herein.The employees sought by the Petitioner are part of the labor forceemployed in the Employer's car erection department. In this de-partment, the Employer has approximately 559 employees classifiedas carpenters, millmen, galvanizers, air brakemen, crane men, painters,painters' helpers, and laborers.These employees are engaged in theerection of railroad cars on an assembly line basis.The painters in-volved herein consist of sprayers, scalers, and brush men, whose func-tion is to paint parts of the car as it moves on the assembly line. Itis, therefore, evident that the employees sought herein constitute a linkin the chain of the Employer's production operations, thus distinguish-ing these employees from the usual craft maintenance employees, whosework on any particular piece of production equipment occurs only atirregular intervals.Moreover, these painters are recruited mainlyfrom the Employer's unskilled labor force, who, after a few daysof training, are engaged in the painting operations described above,thereby indicating that no great skill is necessary for the performanceof the work required, of them. In addition, the sprayers, scalers, andbrush men, the painters involved herein, work under conditions similarto those of the other production employees in the car erectiondepartment.In view of the foregoing, we are persuaded that the painters hereinare engaged in purely production operations, which are completely'At the hearing,the Petitioner contended that, as the American Federation of Laborhas granted jurisdiction to it over the employees herein sought,the Intervenor may notnow seek to represent themWe do not agree. As the record reveals that the effectiveresolution of the jurisdictional dispute between the Petitioner and Intervenor can not behad without resort to the administrative processes of the Board,we shall proceed with theinvestigationSeeMatter of Grinnell Company of the Pacific,71 N L R B 1379, andcases cited therein. 34DECISIONSOF NATIONALLABOR RELATIONS BOARDintegrated with those of the other production employees in the carerection department, and that in the present instance their skills arenot comparable to those of journeymen painters, who require a con-siderable period of apprenticeship before attaining the rank and statusof craftsmen.Under all these circumstances, we are of the opinion that the policiesof the Act would not be effectuated by finding appropriate the unitrequested by the Petitioner, and we shall, therefore, dismiss its peti-tion upon the ground that the unit sought herein is inappropriatefor the purpose of collective bargaining.ORDERUpon the basis of the above findings of fact and the entire recordin the case, the National Labor Relations Board hereby orders thatthe petition for investigation and certification of representatives ofemployees of Pacific Car and Foundry Company, Renton, Washington,filed by Brotherhood of Painters, Decorators, and Paperhangers ofAmerica of Seattle and Vicinity, District Council No. 5, A. F. of L., be,and it hereby is, dismissed.